Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 
Election/Restrictions
Claims 1, 3-5, 8, 14-16, 18, and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/19/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (GB 496293 hereinafter “Bailey”) in view of Ohngren et al. (US 2008/0252074 hereinafter “Ohngren 1”) and further in view of Shukla et al. (EP 3212981 B1 hereinafter “Shukla”).
In regard to claims 9 and 20-21, Bailey discloses a tube arrangement, comprising:
a first metal tube (Fig. 1, pipe 1 in 4:95-130 and 5:1-10 discloses pipes 1 and 2 are made of metal) including a first outer threading (Fig. 1, 6) in an end region (Fig. 1, end region at 6 and 18 of 1), a non-threaded region (Fig. 1, non-threaded region of 1 in the direction of 6), and a connecting region that connects the end region to the non-threaded region (Fig. 1, region at a slope adjacent to 6);

a first butt weld (Fig. 1, weld 3) joining said end regions of the first and second metal tubes (Fig. 1); 
a first metal sleeve part (Fig. 1, sleeve 7 in 4:95-130 and 5:1-10 discloses sleeves 7 and 9 are made of metal) provided with a first inner threading (Fig. 1, 6) and positioned on said end region of the first metal tube (Fig. 1, sleeve 7 is positioned on the end region of 1 at 6); and
a second metal sleeve part (Fig. 1, sleeve 9 in 4:95-130 and 5:1-10 discloses sleeves 7 and 9 are made of metal) provided with a second inner threading (Fig. 1, 8) and positioned on said end region of the second metal tube (Fig. 1, 9 is positioned at the end region at 8 of 2),
wherein the inner threading of the first metal sleeve part engages the outer threading of the first metal tube (Fig. 1, at 6),
wherein the second inner threading of the second metal sleeve part engages the outer threading of the second metal tube (Fig. 1, at 8) and wherein the opposed ends of the first metal sleeve part and the second metal sleeve part are joined by a second butt weld (Fig. 1, weld 14),
wherein a wall thickness of the first metal tube in the end region having the first outer threaded is larger than a wall thickness of the non-threaded region of the first 
wherein the first metal tube comprises a first metal alloy and the second metal tube comprises a second metal alloy (In 4:95-106 discloses pipes 1 and 2 are of made steel).
	Bailey does not expressly disclose a bottom of each the first outer threading and the second outer threading have a larger diameter than the non-threaded regions of the first metal tube and the second metal tube, and a radially inward slope that transitions from each outer threading to each non-threaded region; and
	wherein the first metal tube is a ferritic steel comprising Fe, Cr, and Al, and the second metal alloy is an austenitic steel comprising Fe, Cr, and Ni.
	In the related field of welded and threaded joints, Ohngren 1 teaches a threaded joint having a larger thickness at the threaded region than a non-threaded region and connected by a radially inward slope (Fig. 2).
	It would have been obvious to one having ordinary skill in the art to have modified the thickness of the threaded region of Bailey to be larger than the non-threaded region in order to have the advantage of reducing material cost and capable of being welded as taught by Ohngren 1 in [0010] and [0042].
	In the related field of welding steel pipes, Shukla teaches welding a dissimilar metal connection that comprises a ferritic steel pipe and an austenitic steel pipe (Fig. 2b, in [0017-0020]).

While Bailey in view of Shukla does not expressly disclose the ferritic steel comprising Fe, Cr, and Al, and the austenitic steel comprising Fe, Cr, and Ni.
It would have been obvious to one having ordinary skill in the art to have included the materials of Fe, Cr, and Al to make ferritic steel and Fe, Cr, and Ni to make the austenitic steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Additionally, Fe, Cr, and Al, and Fe, Cr, and Ni, were known combinations of material to make ferritic steel and austenitic steel. See https://en.wikipedia.org/wiki/Stainless_steel that discloses the materials that make up stainless steel and specifically under the sections Ferritic stainless steel and Austenitic stainless steel.
In regard to claim 10, Bailey, Ohngren 1, and Shukla discloses the tube arrangement according to claim 9, and Bailey further discloses there is a space (Fig. 1, space 3 and 14) between the second butt weld and the first and second metal tubes (Fig. 1, between 3 and 14) and between the second butt weld and the first butt weld (Fig. 1, between 3 and 14).
In regard to claim 13, Bailey, Ohngren 1, and Shukla discloses the tube arrangement according to claim 9, and Bailey further discloses the first metal sleeve part .

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (GB 496293) in view of Ohngren 1 (US 2008/0252074) and Shukla (EP 3212981 B1) and further in view of Ohngren et al. (US 2008/0277921 hereinafter “Ohngren 2”).
In regard to claims 11 and 22, Bailey, Ohngren 1, and Shukla discloses the tube arrangement according to claim 10, but does not expressly disclose the tube arrangement is provided with a ceramic protection member in the space;
wherein the ceramic protection member prevents the second butt weld from contacting and interacting with the first metal tube and the second metal tube and prevents the second butt weld from contacting and interacting with the first butt weld (It is noted in Fig. 1, in 4:60-66 of Bailey discloses the weld at 15 may be included if thermal conductivity is desired, however, it is not required and weld 14 and 15 are separate welds). 
In the related field of welded tubular components, Ohngren 2 teaches an outer sleeve made of ceramic (Fig. 2 in [0032-0033]) and an inner sleeve made of ceramic (Fig. 2 in [0032-0033]) that surrounds a weld between two pipes in order to protect against unwanted heat and corrosive gases.
It would have been obvious to one having ordinary skill in the art to have modified the weld 14 of Bailey in view of Ohngren 1 and Shukla to include an outer sleeve made of ceramic for the weld bead 3 or an inner sleeve made of ceramic for the weld bead 14 in order to have the advantage of protection against unwanted heat and corrosive gases as taught by Ohngren 2 in [0032-0033].

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (GB 496293) in view of Ohngren 1 (US 2008/0252074) and Shukla (EP 3212981 B1) and further in view of Ringgenberg et al. (US 6,439,324 hereinafter “Ringgenberg”).
In regard to claims 23 and 24, Bailey, Ohngren 1, and Shukla discloses the tube arrangement according to claim 9, but does not expressly disclose the first outer threading, the second outer threading, the first inner threading, and the second inner threading includes an alumina layer.
In the related field of threaded connections, Ringgenberg teaches connectors made of steel can include an aluminum oxide coating on the threads (Fig. 2B, in 6:32-44).
It would have been obvious to one having ordinary skill in the art to have modified the first outer threading, the second outer threading, the first inner threading, and the second inner threading of Bailey to include an aluminum oxide coating in order to have the advantage of insulation as taught by Ringgenberg in 6:32-44.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered with respect to claim 9-11, 13, and 20-24 have been considered but are moot because the new ground of rejection does not rely only on the applied prior arts of Bailey, Ohngren 1, and Ohngren 2 in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated rejection which now include the prior art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679